UNITED STATES securities and exchange commission Washington, D.C. 20549 form 10-q (Mark One) [ X ] quarterly report pursuant to section 13 or 15 (d ) of THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 3 0 , 201 6 OR [ ]transition report pursuant to section 13 or 15 ( d ) of the SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-31830 Cathay General Bancorp (Exact name of registrant as specified in its charter) Delaware 95-4274680 (State of other jurisdiction of incorporation (I.R.S. Employer or organization) Identification No.) 777 North Broadway, Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (213) 625-4700 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes☑No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☑No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☑ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐No☑ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $.01 par value, 78,862,106 shares outstanding as of July 29, 2016. CATHAY GENERAL BANCORP AND SUBSIDIARies 2 ND quarter 201 6 REPORT ON FORM 10-Q table of contents PART I – FINANCIAL INFORMATION 3 Item 1. FINANCIAL STATEMENTS (Unaudited) 3 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 6 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 35 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 60 Item 4. CONTROLS AND PROCEDURES. 61 PART II – OTHER INFORMATION 61 Item 1. LEGAL PROCEEDINGS. 61 Item 1A. RISK FACTORS. 62 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 62 Item 3. DEFAULTS UPON SENIOR SECURITIES. 63 Item 4. MINE SAFETY DISCLOSURES. 63 Item 5. OTHER INFORMATION. 63 Item 6. EXHIBITS. 63 SIGNATURES 64 Forward-Looking Statements In this Quarterly Report on Form10-Q, the term “Bancorp” refers to Cathay General Bancorp and the term “Bank” refers to Cathay Bank. The terms “Company,” “we,” “us,” and “our” refer to Bancorp and the Bank collectively. The statements in this report include forward-looking statements within the meaning of the applicable provisions of the Private Securities Litigation Reform Act of 1995 regarding management’s beliefs, projections, and assumptions concerning future results and events. We intend such forward-looking statements to be covered by the safe harbor provision for forward-looking statements in these provisions. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including statements about anticipated future operating and financial performance, financial position and liquidity, growth opportunities and growth rates, growth plans, acquisition and divestiture opportunities, business prospects, strategic alternatives, business strategies, financial expectations, regulatory and competitive outlook, investment and expenditure plans, financing needs and availability, and other similar forecasts and statements of expectation and statements of assumptions underlying any of the foregoing. Words such as “aims,” “anticipates,” “believes,” “can,” “continue,” “could,” “estimates,” “expects,” “hopes,” “intends,” “may,” “optimistic,” “plans,” “potential,” “possible,” “predicts,” “projects,” “seeks,” “shall,” “should,” “will,” and variations of these words and similar expressions are intended to identify these forward-looking statements. Forward-looking statements by us are based on estimates, beliefs, projections, and assumptions of management and are not guarantees of future performance. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our historical experience and our present expectations or projections. Such risks and uncertainties and other factors include, but are not limited to, adverse developments or conditions related to or arising from: ● U.S. and international business and economic conditions; ● possible additional provisions for loan losses and charge-offs; ● credit risks of lending activities and deterioration in asset or credit quality; ● extensive laws and regulations and supervision that we are subject to, including potential supervisory action by bank supervisory authorities; ● increased costs of compliance and other risks associated with changes in regulation, including the implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”); ● higher capital requirements from the implementation of the Basel III capital standards; ● compliance with the Bank Secrecy Act and other money laundering statutes and regulations; ● potential goodwill impairment; ● liquidity risk; ● fluctuations in interest rates; ● risks associated with acquisitions and the expansion of our business into new markets; ● inflation and deflation; ● real estate market conditions and the value of real estate collateral; ● environmental liabilities; 1 ● our ability to compete with larger competitors; ● our ability to retain key personnel; ● successful management of reputational risk; ● natural disasters and geopolitical events; ● general economic or business conditions in Asia, and other regions where the Bank has operations; ● failures, interruptions, or security breaches of our information systems; ● our ability to adapt our systems to technological changes; ● risk management processes and strategies; ● adverse results in legal proceedings; ● certain provisions in our charter and bylaws that may affect acquisition of the Company; ● changes in accounting standards or tax laws and regulations; ● market disruption and volatility; ● restrictions on dividends and other distributions by laws and regulations and by our regulators and our capital structure; ● issuance of preferred stock; ● successfully raising additional capital, if needed, and the resulting dilution of interests of holders of our common stock; and ● the soundness of other financial institutions. These and other factors are further described in Bancorp’s Annual Report on Form 10-K for the year ended December 31, 2015 (Item 1A in particular), other reports and registration statements filed with the Securities and Exchange Commission (“SEC”), and other filings it makes with the SEC from time to time. Actual results in any future period may also vary from the past results discussed in this report. Given these risks and uncertainties, readers are cautioned not to place undue reliance on any forward-looking statements, which speak to the date of this report. We have no intention and undertake no obligation to update any forward-looking statement or to publicly announce any revision of any forward-looking statement to reflect future developments or events, except as required by law. Bancorp’s filings with the SEC are available at the website maintained by the SEC at http://www.sec.gov, or by request directed to Cathay General Bancorp, 9650 Flair Drive, El Monte, California 91731, Attention: Investor Relations (626) 279-3286. 2 PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (Unaudited) CATHAY GENERAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and per share data) June 30, 2016 December 31, 2015 Assets Cash and due from banks $ 229,411 $ 180,130 Short-term investments and interest bearing deposits 706,927 536,880 Securities available-for-sale (amortized cost of $1,227,169 in 2016 and $1,595,723 in 2015 1,241,904 1,586,352 Loans held for sale 2,925 6,676 Loans 10,523,100 10,163,452 Less: Allowance for loan losses ) ) Unamortized deferred loan fees, net ) ) Loans, net 10,393,473 10,016,227 Federal Home Loan Bank stock 17,250 17,250 Other real estate owned, net 26,417 24,701 Affordable housing investments and alternative energy partnerships, net 199,210 182,943 Premises and equipment, net 107,236 108,924 Customers’ liability on acceptances 26,096 40,335 Accrued interest receivable 30,941 30,558 Goodwill 372,189 372,189 Other intangible assets, net 3,310 3,677 Other assets 135,888 147,284 Total assets $ 13,493,177 $ 13,254,126 Liabilities and Stockholders’ Equity Deposits Non-interest-bearing demand deposits $ 2,188,072 $ 2,033,048 Interest-bearing deposits: Demand deposits 1,018,388 966,404 Money market deposits 2,066,349 1,905,719 Savings deposits 620,094 618,164 Time deposits 4,578,200 4,985,752 Total deposits 10,471,103 10,509,087 Securities sold under agreements to repurchase 400,000 400,000 Advances from the Federal Home Loan Bank 555,000 275,000 Other borrowings for affordable housing investments 17,748 18,593 Long-term debt 119,136 119,136 Acceptances outstanding 26,096 40,335 Other liabilities 145,039 144,197 Total liabilities 11,734,122 11,506,348 Commitments and contingencies - - Stockholders’ Equity Common stock, $0.01 par value, 100,000,000 shares authorized, 87,072,749 issued and 78,862,106 outstanding at June 30, 2016, and 87,002,931 issued and 80,806,116 outstanding at December 31, 2015 871 870 Additional paid-in-capital 884,352 880,822 Accumulated other comprehensive income/(loss), net 1,142 ) Retained earnings 1,112,279 1,059,660 Treasury stock, at cost (8,210,643 shares at June 30, 2016, and 6,196,815 shares at December 31, 2015) ) ) Total equity 1,759,055 1,747,778 Total liabilities and equity $ 13,493,177 $ 13,254,126 See accompanying notes to unaudited condensed consolidated financial statements 3 CATHAY GENERAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited ) Three months ended June 30, Six months ended June 30, (In thousands, except share and per share data) Interest and Dividend Income Loans receivable, including loan fees $ 115,822 $ 104,995 $ 230,712 $ 205,095 Investment securities 5,265 5,346 12,124 9,120 Federal Home Loan Bank stock 382 1,677 729 2,258 Deposits with banks 433 368 682 847 Total interest and dividend income 121,902 112,386 244,247 217,320 Interest Expense Time deposits 10,619 9,122 21,476 17,914 Other deposits 3,931 3,019 7,571 5,793 Securities sold under agreements to repurchase 3,934 3,934 7,868 7,859 Advances from Federal Home Loan Bank 202 117 308 210 Long-term debt 1,440 1,440 2,880 2,864 Total interest expense 20,126 17,632 40,103 34,640 Net interest income before reversal for credit losses 101,776 94,754 204,144 182,680 Reversal for loan losses ) Net interest income after reversal for credit losses 106,926 96,904 219,794 189,830 Non-Interest Income Securities gains/(losses), net 1,655 ) 1,449 ) Letters of credit commissions 1,205 1,391 2,486 2,659 Depository service fees 1,385 1,293 2,708 2,594 Other operating income 4,812 6,267 9,955 12,268 Total non-interest income 9,057 5,619 16,598 14,168 Non-Interest Expense Salaries and employee benefits 21,501 24,463 48,432 47,079 Occupancy expense 4,484 3,986 8,853 8,007 Computer and equipment expense 2,443 2,292 5,023 4,794 Professional services expense 4,614 4,342 8,982 7,712 Data processing service expense 2,027 1,945 4,277 3,927 FDIC and State assessments 2,763 2,244 5,352 4,504 Marketing expense 1,002 1,321 1,798 2,141 Other real estate owned expense/(income) 493 ) 788 ) Amortization of investments in low income housing and alternative energy partnerships 27,400 5,467 30,194 7,850 Amortization of core deposit intangibles 173 147 345 324 Other operating expense 1,979 3,164 6,406 6,681 Total non-interest expense 68,879 Income before income tax expense 47,104 54,938 115,942 112,282 Income tax expense 12,273 9,738 34,948 31,102 Net income $ 34,831 $ 45,200 $ 80,994 $ 81,180 Other comprehensive income/(loss), net of tax Unrealized holding gain/(loss) on securities available-for-sale 4,456 ) 14,810 104 Less: reclassification adjustments included in net income 959 ) 840 ) Unrealized holding (loss)/gain on cash flow hedge derivatives ) 2,328 ) 740 Total other comprehensive gain/(loss), net of tax 2,215 ) 9,568 2,787 Total comprehensive income $ 37,046 $ 43,064 $ 90,562 $ 83,967 Net income per common share: Basic $ 0.44 $ 0.57 $ 1.02 $ 1.02 Diluted $ 0.44 $ 0.56 $ 1.01 $ 1.01 Cash dividends paid per common share $ 0.18 $ 0.14 $ 0.36 $ 0.24 Average common shares outstanding Basic 78,846,237 79,939,197 79,290,378 79,887,699 Diluted 79,619,883 80,698,994 80,006,866 80,505,265 See accompanying notes to unaudited condensed consolidated financial statements. 4 CATHAY GENERAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited ) Six months ended June 30 (In thousands) Cash Flows from Operating Activities Net income $ 80,994 $ 81,180 Adjustments to reconcile net income to net cash provided by/(used in) operating activities: Credit for loan losses ) ) Provision for losses on other real estate owned 383 368 Deferred tax liability 7,098 8,797 Depreciation and amortization 3,861 6,864 Net gains on sale and transfer of other real estate owned ) ) Net gains on sale of loans ) ) Proceeds from sales of loans 6,065 19,170 Originations of loans held-for-sale ) ) Amortization on alternative energy partnerships, venture capital and other investments 25,264 327 Net gain on sales and calls of securities ) ) Amortization/accretion of security premiums/discounts, net 3,404 1,770 Write-down on impaired securities 206 3,875 Excess tax short-fall from share-based payment arrangements - 5,619 Stock based compensation and stock issued to officers as compensation 2,623 2,738 Net change in accrued interest receivable and other assets ) ) Net change in other liabilities ) ) Net cash provided by operating activities 86,373 Cash Flows from Investing Activities Decrease/(increase) in short-term investments ) 440,903 Purchase of investment securities available-for-sale ) ) Proceeds from sale of investment securities available-for-sale 241,844 958,656 Proceeds from repayments, maturities and calls of investment securities available-for-sale 415,656 36,512 Redemptions of Federal Home Loan Bank stock - 13,535 Net increase in loans ) ) Purchase of premises and equipment ) ) Proceeds from sales of other real estate owned 828 10,139 Investment in affordable housing and alternative energy partnerships ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities Net (decrease)/increase in deposits ) 555,369 Net decrease in federal funds purchased and securities sold under agreements to repurchase - ) Advances from Federal Home Loan Bank 1,755,000 4,632,000 Repayment of Federal Home Loan Bank borrowings ) ) Cash dividends paid ) ) Purchases of treasury stock ) - Proceeds from shares issued under Dividend Reinvestment Plan 1,096 2,752 Proceeds from exercise of stock options 49 1,713 Taxes paid related to net share settlement of RSUs ) ) Excess tax short-fall from share-based payment arrangements - ) Net cash provided by financing activities 160,515 269,841 Increase/(decrease) in cash and cash equivalents 49,281 ) Cash and cash equivalents, beginning of the period 180,130 176,830 Cash and cash equivalents, end of the period $ 229,411 $ 166,933 Supplemental disclosure of cash flow information Cash paid during the period: Interest $ 40,740 $ 34,505 Income taxes paid $ 30,698 $ 43,534 Non-cash investing and financing activities: Net change in unrealized holding gain on securities available-for-sale, net of tax $ 13,970 $ 2,046 Net change in unrealized holding loss on cash flow hedge derivatives $ 4,402 $ 740 Transfers to other real estate owned from loans held for investment $ 2,698 $ 866 Loans transferred from held for sale to held for investment, net $ 3,751 $ - See accompanying notes to unaudited condensed consolidated financial statements. 5 CATHAY GENERAL BANCORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Business Cathay General Bancorp (“Bancorp”) is the holding company for Cathay Bank (the “Bank” and, together, the “Company”), six limited partnerships investing in affordable housing investments in which the Bank is the sole limited partner,GBC Venture Capital, Inc., and Asia Realty Corp.Bancorp also owns 100% of the common stock of five statutory business trusts created for the purpose of issuing capital securities. The Bank was founded in 1962 and offers a wide range of financial services. As of June 30, 2016, the Bank operated 22 branches in Southern California, 12 branches in Northern California, 12 branches in New York State, three branches in Illinois, three branches in Washington State, two branches in Texas, one branch in Massachusetts, one branch in New Jersey, one branch in Maryland, one branch in Nevada, one branch in Hong Kong, and a representative office in Shanghai and in Taipei. Deposit accounts at the Hong Kong branch are not insured by the Federal Deposit Insurance Corporation (the “FDIC”). 2. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the interim periods presented are not necessarily indicative of the results that may be expected for the year ending December 31, 2016. For further information, refer to the audited consolidated financial statements and notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015. The preparation of the condensed consolidated financial statements in accordance with GAAP requires management of the Company to make a number of estimates and assumptions relating to the reported amount of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. The most significant estimates subject to change are the allowance for loan losses, goodwill impairment, and other-than-temporary impairment. 3 . Recent Accounting Pronouncements In January 2016, the FASB issued ASU 2016-01, “ Financial Instruments Overall (Subtopic 825-10): Recognition and Measurement of Financial Assets and Financial Liabilities .” This update requires an entity to measure equity investments with readily determinable fair values at fair value with changes in fair value recognized in net income. Equity investment without readily determinable fair values will be measured at fair value either upon the occurrence of an observable price change or upon identification of an impairment and any amount by which the carrying value exceeding the fair value will be recognized as an impairment in net income. This update also requires an entity to disclose fair value of financial instruments measured at amortized cost on the balance sheet to measure that fair value using the exit price option. In addition, this update requires separate presentation in comprehensive income for changes in the fair value of a liability and in the balance sheet by measurement category and form of financial asset. ASU 2016-01 becomes effective for interim and annual periods beginning after December 15, 2017. Adoption of ASU 2016-01 is not expected to have a significant impact on the Company’s consolidated financial statements. 6 In March 2016, the FASB issued ASU 2016-06, “ Derivatives and Hedging ( T opic 8 15 ): Contingent Put and Call Options in Debt Instruments .” This update requires an entity to perform a four-step decision sequence when assessing whether contingent call or put options that can accelerate the payment of principal on debt instruments are clearly and closely related to their debt hosts. The four-step decision sequence is: the payoff is adjusted based on changes in an index; the payoff is indexed to an underlying other than interest rates or credit risk; the debt involves a substantial premium or discount; and the call or put option is contingently exercisable. ASU 2016-06 becomes effective for interim and annual periods beginning after December 15, 2016. Adoption of ASU 2016-06 is not expected to have a significant impact on the Company’s consolidated financial statements. In March 2016, the FASB issued ASU 2016-07, “ Investments Equity Method and Joint Ventures ( T opic ): Simplifying the Transition to the Equity Method of Accounting .” This update eliminates the requirement to retroactively adopt the equity method of accounting. It requires that an equity method investor add the cost of acquiring the additional interest to the current basis of the previously held interest and adopt the equity method of accounting as of the date the investment becomes qualified for equity method accounting. The retroactive adjustment of the investment is no longer required. ASU 2016-07 becomes effective for interim and annual periods beginning after December 15, 2016. Adoption of ASU 2016-07 is not expected to have a significant impact on the Company’s consolidated financial statements. In March 2016, the FASB issued ASU 2016-09, “ Compensation Stock Compensation ( T opic ): I m provements to Employee Share-Based Payment Accounting .” This update simplifies several aspects of the accounting for share-based payment transactions, including the income tax consequences, classification of awards as either equity or liabilities, and classification on the statement of cash flows. ASU 2016-09 becomes effective for interim and annual periods beginning after December 15, 2016. Adoption of ASU 2016-09 is not expected to have a significant impact on the Company’s consolidated financial statements. In June 2016, the FASB issued ASU 2016-13, “ Financial Instruments - Credit Losses ( T opic ): Measurement of Credit Losses on Financial Instruments.” This update requires an entity to use a broader range of reasonable and supportable forecasts, in addition to historical experience and current conditions, to develop an expected credit loss estimate for financial assets and net investments that are not accounted for at fair value through net income. Credit losses relating to available-for-sale debt securities should be recorded through an allowance for credit losses to the amount by which fair value is below amortized cost. ASU 2016-13 becomes effective for interim and annual periods beginning after December 15, 2019. The Company is currently evaluating the impact on the Company’s consolidated financial statements. 7 4. Earnings per Share Basic earnings per share excludes dilution and is computed by dividing net income available to common stockholders by the weighted-average number of common shares outstanding for the period. Diluted earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock and resulted in the issuance of common stock that then shared in earnings. Outstanding stock options with anti-dilutive effect were not included in the computation of diluted earnings per share. The following table sets forth earnings per common share calculations: Three months ended June 30, Six months ended June 30, (Dollars in thousands, except share and per share data) Net income $ 34,831 $ 45,200 $ 80,994 $ 81,180 Weighted-average shares: Basic weighted-average number of common shares outstanding Dilutive effect of weighted-average outstanding common share equivalents Warrants 539,201 566,405 495,785 456,274 Options 92,455 139,867 87,737 124,249 Restricted stock units 141,990 53,525 132,966 37,043 Diluted weighted-average number of common shares outstanding Average stock options and warrants with anti-dilutive effect 1,246,123 Earnings per common share: Basic $ 0.44 $ 0.57 $ 1.02 $ 1.02 Diluted $ 0.44 $ 0.56 $ 1.01 $ 1.01 5. Stock-Based Compensation Under the Company’s equity incentive plans, directors and eligible employees may be granted incentive or non-statutory stock options and/or restricted stock units, or awarded non-vested stock. As of June 30, 2016, the only options granted by the Company were non-statutory stock options to selected Bank officers and non-employee directors at exercise prices equal to the fair market value of a share of the Company’s common stock on the date of grant. Such options have a maximum ten-year term and vest in 20% annual increments (subject to early termination in certain events) except certain options granted to the Chief Executive Officer of the Company in 2005 and 2008. There were no options granted during the first six months of 2016 or 2015. 8 Option compensation expense was zero for the three months and for the six months ended June 30, 2016, and June 30, 2015. Stock-based compensation was fully recognized over the requisite service period for all awards. There were 2,110 and 73,350 stock option shares exercised in the six months ended June 30, 2016 and 2015, respectively. The Company received $49,000 with an aggregate intrinsic value of $9,000 from the exercise of stock options during the six months ended June 30, 2016 compared to $1.7 million with an aggregate intrinsic value of $556,000 during the six months ended June 30, 2015. The table below summarizes stock option activity for the periods indicated: Shares Weighted-average E xercise Price Weighted-average Remaining Contractual Life (in years) Aggregate Intrinsic Value (in thousands) Balance, December 31, 2015 1,031,170 $ 31.27 $ 3,268 Exercised ) 23.37 Forfeited ) 36.46 Balance, March 31, 2016 420,390 $ 23.80 $ 2,026 Forfeited ) 38.26 Balance, June 30, 2016 408,390 $ 23.37 $ 1,973 Exercisable, June 30, 2016 408,390 $ 23.37 $ 1,973 In addition to stock options, the Company also grants restricted stock units to eligible employees that vest subject to continued employment at the vesting dates. The Company granted restricted stock units for 88,693 shares at an average closing price of $30.37 per share in the first six months of 2016. The Company granted restricted stock units for 72,900 shares at an average closing price for $28.11 per share in the first six months of 2015 . In December 2013, the Company granted performance share unit awards in which the number of units earned is calculated based on the relative total shareholder return (TSR) of the Company’s common stock as compared to the TSR of the KBW Regional Banking Index. In addition, the Company granted performance share unit awards in which the number of units earned is determined by comparison to the targeted EPS as defined in the award for the 2014 to 2016 period. Performance TSR restricted stock units for 119,840 shares and performance EPS restricted stock units for 116,186 shares were granted to eight executive officers in 2013. In December 2014, the Company granted additional performance TSR restricted stock units for 60,456 shares and performance EPS restricted stock units for 57,642 shares to seven executive officers. In December 2015, the Company granted additional performance TSR restricted stock units for 61,209 shares and performance EPS restricted stock units for 57,409 shares to seven executive officers. Both the performance TSR and performance EPS units awarded are scheduled to vest three years from grant date. The following table presents restricted stock unit activity during the six months ended June 30, 2016: Units Balance at December 31, 2015 542,375 Granted 88,693 Vested ) Balance at June 30, 2016 617,288 The compensation expense recorded for restricted stock units was $1.0 million for the three months ended June 30, 2016 , compared to $1.2 million in the same period a year ago. For the six months ended June 30, 2016 and 2015, compensation expense recorded related to the restricted stock units was $2.1 million and $2.2 million, respectively. Unrecognized stock-based compensation expense related to restricted stock units was $8.2 million as of June 30, 2016, and is expected to be recognized over the next 2.3 years. As of June 30, 2016, 3,713,089 shares were available under the Company’s 2005 Incentive Plan (as Amended and Restated) for future grants. 9 The following table summarizes the tax benefit (short-fall) from share-based payment arrangements: Three months ended June 30, Six months ended June 30, (Dollars in thousands) Tax benefit/(short-fall) of tax deductions in excess of grant-date fair value $ ) $ ) $ ) $ ) Benefit of tax deductions on grant-date fair value 68 1,554 3,370 6,146 Total benefit/(short-fall) of tax deductions $ - $ 330 $ 4 $ 527 The short-fall amount from share-based payment arrangements was charged against income tax expense. In addition, As of June 30, 2016, $140,000 was offset against additional paid-in capital that resulted from previously realized excess tax benefits. 10 6. Investment Securities Investment securities were $1.24 billion as of June 30, 2016, compared to $1.59 billion as of December 31, 2015. The following tables reflect the amortized cost, gross unrealized gains, gross unrealized losses, and fair value of investment securities as of June 30, 2016, and December 31, 2015: June 30, 2016 Gross Gross Amortized Unrealized Unrealized Cost Gains Losses Fair Value (In thousands) Securities Available-for-Sale U.S. treasury securities $ 239,811 $ 228 $ - $ 240,039 U.S. government sponsored entities 125,000 142 - 125,142 Mortgage-backed securities 774,629 8,690 6 783,313 Collateralized mortgage obligations 56 - 24 32 Corporate debt securities 74,960 48 1,779 73,229 Mutual funds 6,000 - 47 5,953 Preferred stock of government sponsored entities 2,811 1,349 - 4,160 Other equity securities 3,902 6,134 - 10,036 Total $ 1,227,169 $ 16,591 $ 1,856 $ 1,241,904 December 31, 2015 Gross Gross Amortized Unrealized Unrealized Cost Gains Losses Fair Value (In thousands) Securities Available-for-Sale U.S. treasury securities $ 284,678 $ 5 $ 395 $ 284,288 U.S. government sponsored entities 150,000 - 1,840 148,160 Mortgage-backed securities 1,073,108 560 11,399 1,062,269 Collateralized mortgage obligations 63 - 27 36 Corporate debt securities 74,955 425 1,525 73,855 Mutual funds 6,000 - 167 5,833 Preferred stock of government sponsored entities 2,811 633 228 3,216 Other equity securities 4,108 4,929 342 8,695 Total $ 1,595,723 $ 6,552 $ 15,923 $ 1,586,352 The amortized cost and fair value of investment securities as of June 30, 2016, by contractual maturities, are shown below. Actual maturities may differ from contractual maturities because borrowers may have the right to call or repay obligations with or without call or repayment penalties. Securities Available-For-Sale Amortized cost Fair value (In thousands) Due in one year or less $ 169,984 $ 170,062 Due after one year through five years 254,283 253,727 Due after five years through ten years 20,324 19,639 Due after ten years (1) 782,578 798,476 Total $ 1,227,169 $ 1,241,904 Equity securities are reported in this category 11 Proceeds of $241.8 million were received from the sales transactions of mortgage-backed securities during the first six months of 2016. Proceeds of $573.5 million were received from the sale of mortgage-backed securities during the first six months of 2015. Proceeds from repayments, maturities and calls of mortgage-backed securities were $80.7 million and $36.5 million for the six months ended June 30, 2016 and 2015, respectively. There were no sales transactions of other investment securities during the six months ended June 30, 2016. Proceeds of $385.2 million were received from the sale of other investment securities during the six months ended June 30, 2015. Proceeds from maturities and calls of other investment securities were $335.0 million during the six months ended June 30, 2016 compared to zero during the same period a year ago. Gains of $1.7 million and zero losses were realized on sales of investment securities in addition to a permanent impairment write-down of $206,000 that was recorded during the six months ended June 30, 2016 compared to gains of $2.3 million and losses of $1.8 million realized during the same period a year ago. The tables below show the fair value and unrealized losses of the temporarily impaired securities in our investment securities portfolio as of June 30, 2016, and December 31, 2015: June 30, 2016 Temporarily impaired securities Less than 12 months 12 months or longer Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses (Dollars in thousands) Securities Available-for-Sale Mortgage-backed securities $ 1,724 $ 5 $ 39 $ 1 $ 1,763 $ 6 Collateralized mortgage obligations - - 32 24 32 24 Corporate debt securities 9,847 153 43,374 1,626 53,221 1,779 Mutual funds - - 5,953 47 5,953 47 Total $ 11,571 $ 158 $ 49,398 $ 1,698 $ 60,969 $ 1,856 December 31, 2015 Temporarily impaired securities Less than 12 months 12 months or longer Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses (Dollars in thousands) Securities Available-for-Sale U.S. treasury securities $ 224,289 $ 395 $ - $ - $ 224,289 $ 395 U.S. government sponsored entities 148,160 1,840 - - 148,160 1,840 Mortgage-backed securities 1,025,342 11,398 6 1 1,025,348 11,399 Collateralized mortgage obligations - - 36 27 36 27 Corporate debt securities 9,950 50 43,525 1,475 53,475 1,525 Mutual funds - - 5,833 167 5,833 167 Preferred stock of government sponsored entities 2,488 228 - - 2,488 228 Other equity securities 158 342 - - 158 342 Total $ 1,410,387 $ 14,253 $ 49,400 $ 1,670 $ 1,459,787 $ 15,923 As of June 30, 2016, the Company had unrealized losses of $1.9 million. The unrealized losses on these securities were primarily attributed to yield curve movement, together with the widened liquidity spread and credit spread. The issuers have not, to the Company’s knowledge, established any cause for default on these securities. Management believes the impairment was temporary and, accordingly, no impairment loss on these securities has been recognized in our condensed consolidated statements of operations. The Company expects to recover the amortized cost basis of its debt securities, and has no intent to sell and will not be required to sell available-for-sale debt securities that have declined below their cost before their anticipated recovery. 12 Investment securities having a carrying value of $471.6 million as of June 30, 2016, and $449.6 million as of December 31, 2015, were pledged to secure public deposits, other borrowings, treasury tax and loan, and securities sold under agreements to repurchase. 7 . Loans Most of the Company’s business activity is with Asian customers located in Southern and Northern California; New York City, New York; Houston and Dallas, Texas; Seattle, Washington; Boston, Massachusetts; Chicago, Illinois; Edison, New Jersey; Rockville, Maryland; Las Vegas, Nevada, and Hong Kong. The Company has no specific industry concentration, and generally its loans are secured by real property or other collateral of the borrowers. Loans are generally expected to be paid off from the operating profits of the borrowers, from refinancing by other lenders, or through sale by the borrowers of the secured collateral. The types of loans in the condensed consolidated balance sheets as of June 30, 2016, and December 31, 2015, were as follows: June 30, 2016 December 31, 2015 (Dollars in thousands) Commercial loans $ 2,188,047 $ 2,316,863 Residential mortgage loans 2,146,895 1,932,355 Commercial mortgage loans 5,531,186 5,301,218 Real estate construction loans 481,820 441,543 Equity lines 171,972 168,980 Installment & other loans 3,180 2,493 Gross loans $ 10,523,100 $ 10,163,452 Allowance for loan losses ) ) Unamortized deferred loan fees ) ) Total loans, net $ 10,393,473 $ 10,016,227 Loans held for sale $ 2,925 $ 6,676 As of June 30, 2016, recorded investment in impaired loans totaled $127.8 million and was comprised of non-accrual loans of $53.1 million and accruing troubled debt restructured loans (TDRs) of $74.7 million. As of December 31, 2015, recorded investment in impaired loans totaled $133.8 million and was comprised of non-accrual loans of $52.1 million and accruing TDRs of $81.7 million. For impaired loans, the amounts previously charged off represent 17.2% as of June 30, 2016, and 22.4% as of December 31, 2015, of the contractual balances for impaired loans. 13 The following table presents the average balance and interest income recognized related to impaired loans for the periods indicated: Impaired Loans Average Recorded Investment Interest Income Recognized Three months ended Six months ended Three months ended Six months ended June 30, June 30, June 30, June 30, (In thousands) Commercial loans $ 14,940 $ 25,620 $ 13,805 $ 25,523 $ 167 $ 201 $ 370 $ 412 Real estate construction loans 9,923 20,790 15,107 21,884 - 65 - 130 Commercial mortgage loans 90,971 105,815 89,212 108,042 713 793 1,513 1,574 Residential mortgage loans and equity lines 17,112 17,025 17,052 17,152 140 120 285 240 Total impaired loans $ 132,946 $ 169,250 $ 135,176 $ 172,601 $ 1,020 $ 1,179 $ 2,168 $ 2,356 The following table presents impaired loans and the related allowance for loan losses as of the dates indicated: Impaired Loans June 30, 2016 December 31, 2015 Unpaid Principal Balance Recorded Investment Allowance Unpaid Principal Balance Recorded Investment Allowance (In thousands) With no allocated allowance Commercial loans $ 18,965 $ 12,774 $ - $ 15,493 $ 6,721 $ - Real estate construction loans 27,331 6,081 - 51,290 22,002 - Commercial mortgage loans 67,496 60,796 - 59,954 54,625 - Residential mortgage loans and equity lines 4,312 4,161 - 3,233 3,026 - Subtotal $ 118,104 $ 83,812 $ - $ 129,970 $ 86,374 $ - With allocated allowance Commercial loans $ 6,342 $ 5,426 $ 1,394 $ 7,757 $ 6,847 $ 530 Commercial mortgage loans 26,894 24,733 5,891 28,258 27,152 6,792 Residential mortgage loans and equity lines 14,925 13,875 439 14,383 13,437 427 Subtotal $ 48,161 $ 44,034 $ 7,724 $ 50,398 $ 47,436 $ 7,749 Total impaired loans $ 166,265 $ 127,846 $ 7,724 $ 180,368 $ 133,810 $ 7,749 14 The following tables present the aging of the loan portfolio by type as of June 30, 2016, and as of December 31, 2015: June 30, 2016 30-59 Days Past Due 60-89 Days Past Due 90 Days or More Past Due Non-accrual Loans Total Past Due Loans Not Past Due Total Type of Loans: (In thousands) Commercial loans $ 23,122 $ 6,743 $ - $ 8,251 $ 38,116 $ 2,149,931 $ 2,188,047 Real estate construction loans - - - 6,081 6,081 475,739 481,820 Commercial mortgage loans 5,272 3,008 - 30,725 39,005 5,492,181 5,531,186 Residential mortgage loans and equity lines 242 378 - 8,081 8,701 2,310,166 2,318,867 Installment and other loans - 3,180 3,180 Total loans $ 28,636 $ 10,129 $ - $ 53,138 $ 91,903 $ 10,431,197 $ 10,523,100 December 31, 2015 30-59 Days Past Due 60-89 Days Past Due 90 Days or More Past Due Non-accrual Loans Total Past Due Loans Not Past Due Total Type of Loans: (In thousands) Commercial loans $ 8,367 $ 221 $ - $ 3,545 $ 12,133 $ 2,304,730 $ 2,316,863 Real estate construction loans 7,285 - - 16,306 23,591 417,952 441,543 Commercial mortgage loans 2,243 2,223 - 25,231 29,697 5,271,521 5,301,218 Residential mortgage loans and equity lines 4,959 1,038 - 7,048 13,045 2,088,290 2,101,335 Installment and other loans - 2,493 2,493 Total loans $ 22,854 $ 3,482 $ - $ 52,130 $ 78,466 $ 10,084,986 $ 10,163,452 The determination of the amount of the allowance for loan losses for impaired loans is based on management’s current judgment about the credit quality of the loan portfolio and takes into consideration known relevant internal and external factors that affect collectability when determining the appropriate level for the allowance for loan losses. The nature of the process by which the Bank determines the appropriate allowance for loan losses requires the exercise of considerable judgment. This allowance evaluation process is also applied to troubled debt restructurings since they are considered to be impaired loans. A troubled debt restructuring is a formal modification of the terms of a loan when the lender, for economic or legal reasons related to the borrower’s financial difficulties, grants a concession to the borrower it would not otherwise consider. The concessions may be granted in various forms, including a change in the stated interest rate, a reduction in the loan balance or accrued interest, or an extension of the maturity date that causes significant delay in payment. TDRs on accrual status are comprised of the loans that have, pursuant to the Bank’s policy, performed under the restructured terms and have demonstrated sustained performance under the modified terms for six months before being returned to accrual status. The sustained performance considered by management pursuant to its policy includes the periods prior to the modification if the prior performance met or exceeded the modified terms. This would include cash paid by the borrower prior to the restructure to set up interest reserves. 15 As of June 30, 2016, accruing TDRs were $74.7 million and non-accrual TDRs were $25.4 million compared to accruing TDRs of $81.7 million and non-accrual TDRs of $39.9 million as of December 31, 2015. The Company allocated specific reserves of $1.6 million to accruing TDRs and $4.4 million to non-accrual TDRs as of June 30, 2016, and $2.0 million to accruing TDRs and $5.4 million to non-accrual TDRs as of December 31, 2015. The following tables present TDRs that were modified during the first six months of 2016 and of 2015, their specific reserve s at June 30, 2016, and 2015, and charge-off s during the first six months of 2016 and of 2015: Six months ended June 30, 2016 June 30, 2016 No. of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Charge-offs Specific Reserve (Dollars in thousands) Commercial loans 4 $ 4,844 $ 4,844 $ - $ 148 Residential mortgage loans and equity lines 2 367 367 - 23 Total 6 $ 5,211 $ 5,211 $ - $ 171 Six months ended June 30, 2015 June 30, 2015 No. of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Charge-offs Specific Reserve (Dollars in thousands) Commercial loans 1 $ 850 $ 850 $ - $ - Commercial mortgage loans 4 14,411 14,411 - 40 Residential mortgage loans and equity lines 4 1,522 1,374 148 43 Total 9 $ 16,783 $ 16,635 $ 148 $ 83 Modifications of the loan terms during the first six months of 2016 were in the form of changes in the stated interest rate, extensions of maturity dates, and/or reductions in monthly payment amounts. The length of time for which modifications involving a reduction of the stated interest rate or changes in payment terms that were documented ranged from three to ten months from the modification date. We expect that the TDRs on accruing status as of June 30, 2016, which were all performing in accordance with their restructured terms, will continue to comply with the restructured terms because of the reduced principal or interest payments on these loans. A summary of TDRs by type of concession and by type of loan, as of June 30, 2016, and December 31, 2015, is shown below: ` June 30, 2016 Accruing TDRs Payment Deferral Rate Reduction Rate Reduction and Payment Deferral Total (In thousands) Commercial loans $ 8,464 $ - $ 1,485 $ 9,949 Commercial mortgage loans 26,256 6,006 22,542 54,804 Residential mortgage loans 5,301 993 3,661 9,955 Total accruing TDRs $ 40,021 $ 6,999 $ 27,688 $ 74,708 16 June 30, 2016 Non-accrual TDRs Payment Deferral Rate Reduction and Payment Deferral Total (In thousands) Commercial loans $ 3,114 $ 90 $ 3,204 Commercial mortgage loans 1,520 20,007 21,527 Residential mortgage loans 538 173 711 Total non-accrual TDRs $ 5,172 $ 20,270 $ 25,442 December 31, 2015 Accruing TDRs Payment Deferral Rate Reduction Rate Reduction and Payment Deferral Total Commercial loans $ 8,298 $ - $ 1,726 $ 10,024 Real estate construction loans - - 5,696 5,696 Commercial mortgage loans 16,701 6,045 33,800 56,546 Residential mortgage loans 5,201 999 3,214 9,414 Total accruing TDRs $ 30,200 $ 7,044 $ 44,436 $ 81,680 December 31, 2015 Non-accrual TDRs Payment Deferral Rate Reduction and Payment Deferral Total (In thousands) Commercial loans $ 1,033 $ 90 $ 1,123 Real estate construction loans 9,981 5,825 15,806 Commercial mortgage loans 1,544 20,362 21,906 Residential mortgage loans 388 700 1,088 Total non-accrual TDRs $ 12,946 $ 26,977 $ 39,923 The activity within our TDRs for the periods indicated are shown below: Three months ended June 30, Six months ended June 30, Accruing TDRs (In thousands) Beginning balance $ 90,172 $ 100,393 $ 81,680 $ 104,356 New restructurings 2,065 5,798 2,065 16,426 Restructured loans restored to accrual status - - 10,303 - Charge-offs - - - ) Payments ) Restructured loans placed on non-accrual status ) - ) ) Expiration of loan concession upon renewal ) - ) - Ending balance $ 74,708 $ 100,011 $ 74,708 $ 100,011 17 Three months ended June 30, Six months ended June 30, Non-accrual TDRs (In thousands) Beginning balance $ 23,209 $ 44,541 $ 39,923 $ 41,618 New restructurings 3,145 - 3,145 209 Restructured loans placed on non-accrual status 1,138 - 1,138 10,189 Charge-offs ) Payments ) Restructured loans restored to accrual status - - ) - Ending balance $ 25,442 $ 42,595 $ 25,442 $ 42,595 A loan is considered to be in payment default once it is 60 to 90 days contractually past due under the modified terms. The Company did not have any loans that were modified as a TDR during the previous twelve months and which subsequently defaulted as of June 30, 2016. Under the Company’s internal underwriting policy, an evaluation is performed of the probability that the borrower will be in payment default on any of its debt in the foreseeable future without the modification in order to determine whether a borrower is experiencing financial difficulty. As of June 30, 2016, there were no commitments to lend additional funds to those borrowers whose loans had been restructured, were considered impaired, or were on non-accrual status. As part of the on-going monitoring of the credit quality of our loan portfolio, the Company utilizes a risk grading matrix to assign a risk grade to each loan. The risk rating categories can be generally described by the following grouping for non-homogeneous loans: ● Pass/Watch – These loans range from minimal credit risk to lower than average, but still acceptable, credit risk. ● Special Mention – Borrower is fundamentally sound and loan is currently protected but adverse trends are apparent that, if not corrected, may affect ability to repay. Primary source of loan repayment remains viable but there is increasing reliance on collateral or guarantor support. ● Substandard – These loans are inadequately protected by current sound net worth, paying capacity, or collateral. Well-defined weaknesses exist that could jeopardize repayment of debt. Loss may not be imminent, but if weaknesses are not corrected, there is a good possibility of some loss. ● Doubtful – The possibility of loss is extremely high, but due to identifiable and important pending events (which may strengthen the loan), a loss classification is deferred until the situation is better defined. ● Loss – These loans are considered uncollectible and of such little value that to continue to carry the loan as an active asset is no longer warranted. 18 The following tables present the loan portfolio by risk rating as of June 30, 2016, and as of December 31, 2015: June 30, 2016 Pass/Watch Special Mention Substandard Doubtful Total Commercial loans $ 2,017,005 $ 91,097 $ 78,910 $ 1,035 $ 2,188,047 Real estate construction loans 461,282 14,457 5,581 500 481,820 Commercial mortgage loans 5,156,885 246,844 119,300 8,157 5,531,186 Residential mortgage loans and equity lines 2,307,970 394 10,503 - 2,318,867 Installment and other loans 3,180 - - - 3,180 Total gross loans $ 9,946,322 $ 352,792 $ 214,294 $ 9,692 $ 10,523,100 Loans held for sale $ - $ - $ 2,925 $ - $ 2,925 December 31, 2015 Pass/Watch Special Mention Substandard Doubtful Total Commercial loans $ 2,143,270 $ 110,338 $ 61,297 $ 1,958 $ 2,316,863 Real estate construction loans 413,765 5,776 21,502 500 441,543 Commercial mortgage loans 5,018,199 155,553 118,196 9,270 5,301,218 Residential mortgage loans and equity lines 2,091,434 399 9,502 - 2,101,335 Installment and other loans 2,493 - - - 2,493 Total gross loans $ 9,669,161 $ 272,066 $ 210,497 $ 11,728 $ 10,163,452 Loans held for sale $ 732 $ - $ 5,944 $ - $ 6,676 The allowance for loan losses and the reserve for off-balance sheet credit commitments are significant estimates that can and do change based on management’s process in analyzing the loan portfolio and on management’s assumptions about specific borrowers, underlying collateral, and applicable economic and environmental conditions, among other factors. 19 The following table presents the balance in the allowance for loan losses by portfolio segment and based on impairment method as of June 30, 2016, and as of December 31, 2015: Commercial Loans Real Estate Construction Loans Commercial Mortgage Loans Residential Mortgage Loans and Equity Lines Installment and Other Loans Total (In thousands) June 30, 2016 Loans individually evaluated for impairment Allowance $ 1,395 $ - $ 5,891 $ 438 $ - $ 7,724 Balance $ 18,200 $ 6,081 $ 85,529 $ 18,036 $ - $ 127,846 Loans collectively evaluated for impairment Allowance $ 49,195 $ 10,753 $ 40,199 $ 15,065 $ 12 $ 115,224 Balance $ 2,169,847 $ 475,739 $ 5,445,657 $ 2,300,831 $ 3,180 $ 10,395,254 Total allowance $ 50,590 $ 10,753 $ 46,090 $ 15,503 $ 12 $ 122,948 Total balance $ 2,188,047 $ 481,820 $ 5,531,186 $ 2,318,867 $ 3,180 $ 10,523,100 December 31, 2015 Loans individually evaluated for impairment Allowance $ 530 $ - $ 6,792 $ 427 $ - $ 7,749 Balance $ 13,568 $ 22,002 $ 81,776 $ 16,464 $ - $ 133,810 Loans collectively evaluated for impairment Allowance $ 55,669 $ 22,170 $ 42,648 $ 10,718 $ 9 $ 131,214 Balance $ 2,303,295 $ 419,541 $ 5,219,442 $ 2,084,871 $ 2,493 $ 10,029,642 Total allowance $ 56,199 $ 22,170 $ 49,440 $ 11,145 $ 9 $ 138,963 Total balance $ 2,316,863 $ 441,543 $ 5,301,218 $ 2,101,335 $ 2,493 $ 10,163,452 20 The following tables detail activity in the allowance for loan losses by portfolio segment for the three months and six months ended June 30, 2016, and June 30, 2015. Allocation of a portion of the allowance to one category of loans does not preclude its availability to absorb losses in other categories. Three months ended June 30, 2016 and 2015 Commercial Loans Real Estate Construction Loans Commercial Mortgage Loans Residential Mortgage Loans and Equity Lines Installment and Other Loans Total (In thousands) March 31, 2016 Ending Balance $ 56,381 $ 12,744 $ 50,451 $ 14,969 $ 7 134,552 Provision/(credit) for possible credit losses 170 ) ) 528 5 ) Charge-offs ) - ) - - ) Recoveries 727 47 399 6 - 1,179 Net (charge-offs)/recoveries ) 47 ) 6 - ) June 30, 2016 Ending Balance $ 50,590 $ 10,753 $ 46,090 $ 15,503 $ 12 $ 122,948 March 31, 2015 Ending Balance $ 49,705 $ 23,270 $ 71,318 $ 11,777 $ 19 $ 156,089 Provision/(credit) for possible credit losses 184 2,982 ) 559 5 ) Charge-offs ) - ) ) - ) Recoveries 231 52 1,872 - 1 2,156 Net (charge-offs)/recoveries ) 52 1,807 ) 1 ) June 30, 2015 Ending Balance $ 47,540 $ 26,304 $ 67,245 $ 12,323 $ 25 $ 153,437 Six months ended June 30, 2016 and 2015 Commercial Loans Real Estate Construction Loans Commercial Mortgage Loans Residential Mortgage Loans and Equity Lines Installment and Other Loans Total (In thousands) 2016 Beginning Balance $ 56,199 $ 22,170 $ 49,440 $ 11,145 $ 9 $ 138,963 Provision/(credit) for possible credit losses 1,435 ) ) 4,488 3 ) Charge-offs ) - ) ) - ) Recoveries 1,714 7,323 542 18 9,597 Net (charge-offs)/recoveries ) 7,323 ) ) - ) June 30, 2016 Ending Balance $ 50,590 $ 10,753 $ 46,090 $ 15,503 $ 12 $ 122,948 Reserve for impaired loans $ 1,395 $ - $ 5,891 $ 438 $ - $ 7,724 Reserve for non-impaired loans $ 49,195 $ 10,753 $ 40,199 $ 15,065 $ 12 $ 115,224 Reserve for off-balance sheet credit commitments $ 1,969 $ - $ 34 $ 119 $ 2 $ 2,124 2015 Beginning Balance $ 47,501 $ 27,652 $ 74,673 $ 11,578 $ 16 $ 161,420 Provision/(credit) for possible credit losses 1,005 ) ) 886 9 ) Charge-offs ) - ) ) - ) Recoveries 2,478 122 3,668 20 - 6,288 Net (charge-offs)/recoveries ) 122 152 ) - ) June 30, 2015 Ending Balance $ 47,540 $ 26,304 $ 67,245 $ 12,323 $ 25 $ 153,437 Reserve for impaired loans $ 966 $ - $ 6,554 $ 464 $ - $ 7,984 Reserve for non-impaired loans $ 46,574 $ 26,304 $ 60,691 $ 11,859 $ 25 $ 145,453 Reserve for off-balance sheet credit commitments $ 942 $ 427 $ 163 $ 42 $ - $ 1,574 21 8. Commitments and Contingencies The Company is involved in various litigation concerning transactions entered into in the normal course of business. Management, after consultation with legal counsel, does not believe that the resolution of such litigation will have a material effect upon its consolidated financial condition, results of operations, or liquidity taken as a whole. Althoughthe Companyestablishes accruals for legal proceedings when information related to the loss contingencies represented by those matters indicates both that a loss is probable and that the amount of loss can be reasonably estimated,the Companydoes not have accruals for all legal proceedings where there is a risk of loss. In addition, amounts accrued may not represent the ultimateloss tothe Company from the legal proceedings in question. Thus, ultimatelosses may be higher or lower, and possibly significantly so, than the amounts accrued for legal loss contingencies. In the normal course of business, the Company becomes a party to financial instruments with off-balance sheet risk to meet the financing needs of its customers. These financial instruments include commitments to extend credit in the form of loans, or through commercial or standby letters of credit and financial guarantees. These instruments represent varying degrees of exposure to risk in excess of the amounts included in the accompanying condensed consolidated balance sheets. The contractual or notional amount of these instruments indicates a level of activity associated with a particular class of financial instrument and is not a reflection of the level of expected losses, if any. 9. Borrowed Funds Securities Sold Under Agreements to Repurchase. Securities sold under agreements to repurchase were $400 million with a weighted average rate of 3.89% as of June 30, 2016, compared to $400 million with a weighted average rate of 3.89% as of December 31, 2015. As of June 30, 2016, four floating-to-fixed rate agreements totaling $200 million with a weighted average rate of 5.0% and final maturity in January 2017 had initial floating rates for one year, with floating rates of the three-month LIBOR rate minus 340 basis points. Thereafter, the rates are fixed for the remainder of the term, with interest rates ranging from 4.89% to 5.07%. As of June 30, 2016, and December 31, 2015, four fixed rate non-callable securities sold under agreements to repurchase totaled $200 million with a weighted average rate of 2.78%. Final maturity for the four fixed rate non-callable securities sold under agreements to repurchase was $50.0 million in August 2016, $50.0 million in July 2017, $50.0 million in June 2018, and $50.0 million in July 2018. These transactions are accounted for as collateralized financing transactions and recorded at the amounts at which the securities were sold. The Company may have to provide additional collateral for the repurchase agreements, as necessary. The underlying collateral pledged for the repurchase agreements consists of U.S. Treasury securities and mortgage-backed securities with a fair value of $454 million as of June 30, 2016, and $430 million as of December 31, 2015. Borrowing from the FHLB. As of June 30, 2016, over-night borrowings from the FHLB were $230 million at a rate of 0.47% compared to $250 million at a rate of 0.27% as of December 31, 2015. As of June 30, 2016, the advances from the FHLB were $325 million at a rate of 0.44% compared to $25 million at a rate of 1.13% as of December 31, 2015. As of June 30, 2016, FHLB advances of $300 million will mature in July 2016 and $25 million will mature in March 2018. 10. Income Taxes Income tax expense totaled $34.9million, or an effective tax rate of 30.1%, for the six months ended June 30, 2016, compared to an income tax expense of $31.1 million, or an effective tax rate of 27.7%, for the same period in 2015. The effective tax rate includes the impact of the utilization of low income housing tax credits, the utilization of alternative energy tax credits, and the write-off of deferred tax assets related to stock options that expired unexercised during the first quarter of 2016. 22 As of December 31, 2015, the Company had income tax refunds receivable of $28.9 million. These income tax receivables are included in other assets in the accompanying condensed consolidated balance sheets. The Company’s tax returns are open for audit by the Internal Revenue Service back to 2012 and by the California Franchise Tax Board back to 2008. As the Company is presently under audit by a number of tax authorities, it is reasonably possible that unrecognized tax benefits could change significantly over the next twelve months. The Company does not expect that any such changes would have a material impact on its annual effective tax rate. 11. Fair Value Measurements The Company adopted ASC Topic 820 on January 1, 2008, and determined the fair values of our financial instruments based on the following: ● Level 1 - Quoted prices in active markets for identical assets or liabilities. ● Level 2 - Observable prices in active markets for similar assets or liabilities; prices for identical or similar assets or liabilities in markets that are not active; directly observable market inputs for substantially the full term of the asset and liability; market inputs that are not directly observable but are derived from or corroborated by observable market data. ● Level 3 – Unobservable inputs based on the Company’s own judgment about the assumptions that a market participant would use. The Company uses the following methodologies to measure the fair value of its financial assets and liabilities on a recurring basis: Securities Available for Sale . For certain actively traded agency preferred stock, mutual funds, and U.S. Treasury securities, the Company measures the fair value based on quoted market prices in active exchange markets at the reporting date, a Level 1 measurement. The Company also measures securities by using quoted market prices for similar securities or dealer quotes, a Level 2 measurement. This category generally includes U.S. Government agency securities, state and municipal securities, mortgage-backed securities (“MBS”), commercial MBS, collateralized mortgage obligations, asset-backed securities, corporate bonds and trust preferred securities. Warrants . The Company measures the fair value of warrants based on unobservable inputs based on assumptions and management judgment, a Level 3 measurement. Foreign Exchange Contracts . The Company measures the fair value of foreign exchange contracts based on dealer quotes, a Level 2 measurement. Interest Rate Swaps . Fair value of interest rate swaps is derived from third party models with observable market data, a Level 2 measurement. The valuation techniques for the assets and liabilities valued on a nonrecurring basis are as follows: Impaired Loans. The Company does not record loans at fair value on a recurring basis. However, from time to time, nonrecurring fair value adjustments to collateral dependent impaired loans are recorded based on either the current appraised value of the collateral, a Level 2 measurement, or management’s judgment and estimation of value reported on older appraisals that are then adjusted based on recent market trends, a Level 3 measurement. 23 Goodwill. The Company first assesses qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in ASC Topic 350. The two-step impairment testing process, if needed, begins by assigning net assets and goodwill to the two reporting units
